UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-6588


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBERT EDWARD SILLS, a/k/a Bobby,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Arenda L. Wright Allen,
District Judge. (2:03-cr-00148-AWA-5)


Submitted:   August 21, 2014                 Decided:   August 26, 2014


Before SHEDD, AGEE, and KEENAN, Circuit Judges.


Dismissed in part, affirmed in part by unpublished per curiam
opinion.


Robert Edward Sills, Appellant Pro Se.   Randy Carl Stoker,
Assistant  United States  Attorney, Norfolk,  Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Robert      Edward    Sills      seeks     to     appeal      the   district

court’s     order   dismissing       as      successive       his   28    U.S.C.    § 2255

(2012) motion and denying his request for a sentence reduction

under 18 U.S.C. § 3582(c) (2012).                  Insofar as Sills appeals the

court’s dismissal, the order is not appealable unless a circuit

justice     or   judge    issues    a     certificate        of   appealability.        28

U.S.C. § 2253(c)(1)(B) (2012).                   A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating          that   reasonable        jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);   see     Miller-El      v.    Cockrell,       537   U.S.    322,    336-38

(2003).      When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                            Slack,

529 U.S. at 484-85.

             We have independently reviewed the record and conclude

that Sills has not made the requisite showing.                           Accordingly, we

deny    a   certificate    of     appealability         and    dismiss     in    part   the

appeal.

                                             2
           Additionally, we construe Sills’ notice of appeal and

informal brief as an application to file a second or successive

§ 2255 motion.         United States v. Winestock, 340 F.3d 200, 208

(4th Cir. 2003).         In order to obtain authorization to file a

successive § 2255 motion, a prisoner must assert claims based on

either:

       (1) newly discovered evidence that . . . would be
       sufficient to establish by clear and convincing
       evidence that no reasonable factfinder would have
       found the movant guilty of the offense; or

       (2) a new rule of constitutional law, made retroactive
       to cases on collateral review by the Supreme Court,
       that was previously unavailable.

28 U.S.C. § 2255(h) (2012).               Sills’ claims do not satisfy either

of these criteria.           Therefore, we deny authorization to file a

successive § 2255 motion.

             Insofar    as    Sills       appeals   from   the    denial   of    his

request for a sentence reduction under § 3582(c), we affirm.

             Accordingly, we deny a certificate of appealability,

dismiss in part and affirm in part the appeal.                   We dispense with

oral   argument    because         the    facts   and   legal    contentions     are

adequately    presented       in    the    materials    before    this   court   and

argument would not aid the decisional process.



                                                                DISMISSED IN PART,
                                                                  AFFIRMED IN PART




                                            3